DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 28th, 2020 have been entered. Claims 1-3, 5-13, and 15, and 20-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112a and 112b rejection previously set forth in the Final Office Action mailed October 5th, 2020 and are hereby withdrawn in light of their correction. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord (U.S. Pub. No. 20150059095) with Harwood (U.S. Pat. No. 6,502,261) incorporated by .
Regarding claim 1, Bergfjord discloses (Bergfjord: FIGS. 1, 2, and 4; Harwood: FIGS. 2 and 7; Modified FIG. 1) an operating table (Bergfjord: as illustrated in FIGS. 1 and 4) comprising: a table (3; FIGS. 1 and 4) including a support part (Bergfjord: above 13, FIG. 1; Harwood: as illustrated in FIG. 7) on which to place a patient (Title); a base buried or fixed to a floor (as illustrated in FIGS. 1 and 4); and an articulated robotic arm (Bergfjord: 13, 7, 7b, 7a, 5, 9, 9b, 9a, 11; as illustrated in FIGS. 1, 2, and 4; Harwood: 44, FIG. 2; 80 and 82 as illustrated in FIG. 7 of Harwood) including a first end (Bergfjord: about 9a; FIG. 1) supported on the base (11) and a second end (Bergfjord: about 13, FIG. 1; Harwood: about the end of 82 connected to 4; FIG. 7) supporting the support part of the table at a position near a first end (Bergfjord: nearest numeral 1; FIG. 1) in a longitudinal direction of the table (as illustrated in FIG. 1), wherein the robotic arm includes a horizontal articulated assembly (Harwood: as illustrated in FIG. 7) including horizontal joints (about 88, 90, and the distal end of 82: FIG. 7; 44: FIG. 2) and a vertical articulated assembly (Bergfjord: as illustrated in FIG. 2) including vertical joints (Bergfjord: as illustrated about 7b, 7a/9b, and 9a; Fig. 1), wherein the robotic arm is configured when the table is situated at a predetermined position (Bergfjord: as illustrated in FIG. 4), to take a posture (Bergfjord: as illustrated in FIG. 4) in which a length of the robotic arm in the longitudinal direction of the table is shorter than or equal to 1/2 of a length of the table in the longitudinal direction of the table (Bergfjord: as observable in FIG. 4) in a plan view, and the entire robotic arm is hidden under the support part of the table in the plan view (Bergfjord: As illustrated in FIGS. 1 and 4, the robotic arm is entirely hidden under the support part of the table when viewed from above, or otherwise ‘the plan view’).


    PNG
    media_image1.png
    431
    1098
    media_image1.png
    Greyscale

Modified FIG. 1

Regardless, Weber teaches (FIGS. 2A, 9B, 10A, and 11A) an operating or medical diagnostics table (as illustrated in FIGS. 2A, 9B, 10A, and 11A) that comprises a table (As illustrated in FIG. 2A) including a radiolucent part (204; FIG. 2A: “Radiolucent Region”) on which to place a patient (As illustrated in FIG. 9B) and a support part (202) made of a material having a radiolucency smaller than that of the radiolucent part (paragraph 0059: “components of the lower-torso assembly 202 are made of metal”). Where it is known inherently that metal is radiopaque in nature.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the radiolucent part and the lesser radiolucent support part of Weber (204 and 202; FIG. 2A) into (or for) the table of Bergfjord (as illustrated in Modified FIG. 1). Where Weber acknowledges that “In one embodiment, the components of the lower-torso assembly 202 are made of metal, and substantially of the metal of the lower-torso assembly 202 remains outside of the radiolucent region of the tabletop” (paragraph 0059: deferring to FIG. 2A which notes the radiolucent region as 204). And further Weber asserts that “in these cases, the imaging zone, which extends from the lowest point of the rear pelvic area of the patient when the patient is in a seat position, is still free from obstructions by the lower-torso assembly during imaging… Using the embodiments described herein, the imaging zone is free from imaging obstructions by the lower-torso assembly 202 regardless the height of the patient.” Where it is considered that the lower torso assembly of Weber further demonstrates a similar mounting system thereunder through 260 (FIG. 5) that would be synonymous with the mount/support part of Bergfjord above (13, FIG. 1) 

However, Bergfjord Modified still does not explicitly disclose wherein a distance between each pair of adjacent joints among the horizontal joints and the vertical joints is shorter than a length of the table in a transverse direction of the table.
However, Bergfjord Modified discloses the claimed invention except for the explicit dimensional relationship wherein a distance between each pair of adjacent joints among the horizontal joints and the vertical joints is shorter than a length of the table in a transverse direction of the table.  It would have been obvious matter of design choice to have simply made the table up to 45 inches in width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where notably, Bradcovich considers “The medical table top 2 or medical procedural table top 2 has a characteristic length L, width W and thickness T. The dimensions of the length, width and thickness may be chosen with sound judgment as is appropriate for use in supporting a patient” (paragraph 0020). Thereby establishing that it is known in the art to consider dimensions as the designer deems necessary. Where further, Bergfjord leaves the width of the table (or otherwise the length in the transverse direction of the table) arbitrary and indicates “The values and dimensions provided herein 
It is further considered that Bergfjord Modified requires that the table optimally reach a height of 1700mm (“It is also important that the PSS is moveable to a height in the region of 1700 mm above floor level to provide for a full range of treatment with unrestricted access to a wide range of LINAC positions”; Bergfjord: paragraph 0004), and it requires the use of a scissor lift (as illustrated in FIG. 1). With the understanding that Bergfjord requires the table reach a height of 1700mm, a scissor lift would require two struts of a length cutting that in half (as evidenced FIG. 2 in Bergfjord, FIG. 9A in Harwood). It is further considered in Bergfjord that the base of the vertical joints (Bergfjord: about 7b, 7a/9b, and 9a; Fig. 1) is brought to floor level (“With the patient mounted onto the treatment table 3, the second 
Regarding claim 2, Bergfjord Modified discloses (Modified FIG. 1) the operating table according to claim 1, wherein in the taken posture, a length of the robotic arm in the transverse direction of the table is shorter than or equal to the length of the table in the transverse direction of the table. Where notably, as illustrated in Modified FIG. 1, in the leftmost depiction, the length of the robotic arm in the transverse direction is shorter than a length of the table in the transverse direction.
Regarding claim 3, Bergfjord Modified discloses (Modified FIG. 1; Bergfjord: FIG. 1; Harwood: FIG. 7) the operating table according to claim 1, wherein the robotic arm is configured to take a second 
Regarding claim 5, Bergfjord Modified discloses (Bergfjord: FIGS. 1 and 2; Harwood: FIGS. 2 and 7) the operating table according to claim 1, wherein the robotic arm includes at least six joints. As illustrated in FIG. 1 of Bergfjord, there are three vertical joints about 7b, 7a/9b, and 9a. As illustrated in FIG. 2 of Harwood, there is one horizontal joint about the vertical center of 6 through the joint 44. As illustrated in FIG. 7 of Harwood, there are three horizontal joints about 88, 90, and the distal end of 82 beneath the numeral 4. Therefore, the robotic arm of Bergfjord as a whole comprises a total of at least six joints.
Regarding claim 6, Bergfjord Modified discloses (Bergfjord: FIG. 2; Harwood: FIG. 7) the operating table according to claim 1, wherein each of the horizontal joints is rotatable about an axis along a vertical direction (Harwood: as illustrated in FIGS. 2 and 7) and each of the vertical joints is rotatable about an axis along a horizontal direction (Bergfjord: as illustrated between FIGS. 1 and 4).
Regarding claim 7, Bergfjord Modified discloses (Bergfjord: FIGS. 1; Harwood: FIG. 7) the operating table according to claim 6, wherein the horizontal articulated assembly includes three 
Regarding claim 8, Bergfjord Modified discloses (Harwood; FIGS. 2 and 7) the operating table according to claim 6, wherein the articulated robotic arm is configured to cause the table to yaw about the axis along the vertical direction by using at least one of the horizontal joints. Where notably, the articulating arm can facilitate a yaw of the table about the horizontal joints 88, 90, and the distal end of 82 in FIG. 7 of Harwood, and the horizontal joint 44 in FIG. 2 of Harwood.
Regarding claim 9, Bergfjord Modified discloses (Bergfjord: FIGS. 1 and 4) the operating table according to claim 1, wherein the robotic arm is configured to translationally move the table without any part of the robotic arm sticking out from the table in the transverse direction of the table in the plan view. Notably as illustrated in Bergfjord, the movement of the second movement mechanism (35; FIG. 1) being uncoupled from the joints of the upper first movement mechanism (5; FIG. 1 and 2), moving from below the horizontal of the second movement mechanism would facilitate a movement of the table in a longitudinal direction up to a horizontal position and thereafter reversing longitudinal direction above the horizontal of the second movement mechanism, thereby translationally moving the table without sticking out the robotic arm from the table in the transverse direction of the table as illustrated between FIGS. 1 and 4 of Bergfjord. Where the arm table moves both in the horizontal and vertical direction along a horizontal direction. It is further considered that in Bergfjord Modified that Bergfjord provides individually actuating drives (Harwood: 42/82; FIGS. 9A-9C) that would translate the table without altering the table in the vertical direction as well, where the arm is free to rotate into a condition illustrated in FIG. 1 of both Bergfjord and Harwood that would not expose the arm from beneath the table.

Regarding claim 11, Bergfjord Modified discloses (FIG. 2) the operating table according to claim 6, wherein the articulated robotic arm is configured to cause the table to roll about an axis along the longitudinal direction of the table by using at least one of the vertical joints. Notably, because the upper and lower ends of the arms of Bergfjord possess horizontal joints (as outlined in claim 6: the upper joints about 88, 90, the distal end of 82 in FIG. 7, and the lower joint about 44 in FIG. 2; Col. 6, lines 51-54) the vertical joints may be oriented such that their horizontal axes may be parallel with the longitudinal length of the table. Where further Harwood acknowledges that “The arms 10, 12 may be controllable independently” (Abstract). Wherein the independent control of the arms separate of the other would inherently enact a change in the roll, where it is further recited that “with independent control of the actuators 42, 84, it is possible to provide movement to any position… within the range of reach of the arms 10, 12” (Col. 6, lines 44-47). Therefore, by independently controlling the arms of Bergfjord that possess vertical joints (with Harwood incorporated in its entirety), the robotic arm may cause the table to roll about an axis along the longitudinal length of the table using at least one of the vertical joints. 
Regarding claim 12, Bergfjord Modified discloses (Harwood: FIGS. 8-9C) the operating table according to claim 1, wherein the robotic arm includes a pitch mechanism that supports the table and configured to cause the table to pitch about an axis along the transverse direction of the table to incline the longitudinal direction of the table with respect to a horizontal direction. Notably, Harwood acknowledges that “The arms 10, 12 may be controllable independently” (Abstract). Wherein the independent control of the arms separate of the other would inherently enact a change in the pitch direction as exemplified in FIGS. 9A-9C of Harwood, where it is further recited that “with independent 
Regarding claim 15, Bergfjord Modified discloses (Bergfjord: FIG. 2; Harwood: FIG. 2) the operating table according to claim 1, wherein the robotic arm is supported on the base (Bergfjord: 11; FIG. 2) such that the robotic arm is rotatable about an axis along a vertical direction (Harwood: through 44 as illustrated in FIG. 2).
Regarding claim 20, Bergfjord Modified discloses (Harwood: Col. 1, lines 3-5; Col. 1, lines 6-8; Col. 6, lines 20-26) a hybrid operating system comprising: at least one imaging apparatus selected from a radiographic imaging apparatus that captures a radiographic projection image and a magnetic resonance imaging apparatus that captures a magnetic resonance image; and the operation table according to claim 1. Where notably the apparatus is anticipated as outlined in claim 1 above, where further Harwood states “This invention relates to patient supports, as may be used, for example, in radiotherapy treatment or diagnostic apparatus” (Col. 1, lines 3-5) and that “Various types of patient support are known for use with radiotherapy treatment apparatus, or with X-ray or Magnetic Resonance Imaging systems” (Col. 1, lines 6-8), where further it is stated that the table may “ enable a patient to be stepped through a treatment or a diagnostic machine, and those skilled in the art will appreciate that any such positioning mechanism may be employed between the support member 14 and the patient support table 4” (Col. 6, lines 20-26).
Regarding claim 21, Bergfjord Modified discloses (Harwood FIGS. 9A-9C) the operating table according to claim 1, wherein the robotic arm is configured to translationally move the table along a horizontal direction from the predetermined position while maintaining a length of the robotic arm in the transverse direction of the table. As eminently demonstrated in FIGS. 9A-9C of Harwood, the table is translationally moved along a horizontal direction from a predetermined position while maintaining a length of the robotic arm in the transverse direction of the table, particularly, on the length of the 
Regarding claim 22, Bergfjord Modified discloses (Bergfjord FIGS. 1 and 4) the operating table according to claim 1, wherein the robotic arm is configured, when the table is situated at the predetermined position, to take the posture in which the length of the robotic arm in the longitudinal direction of the table is shorter than or equal to 1/2 of the length of the table in the longitudinal direction in the plan view(Bergfjord: as observable in FIG. 4) in a plan view, and the entire robotic arm and the base (11) is hidden under the support part of the table in the plan view (Bergfjord: As illustrated in FIGS. 1 and 4, the robotic arm and base is entirely hidden under the support part of the table when viewed from above, or otherwise ‘the plan view’).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergfjord Modified in view of itself with Saracen et al. (U.S. Pat. No. 7,860,550) used as a teaching reference.
Regarding claim 13, Bergfjord Modified discloses (Bergfjord: FIG. 2; Harwood: FIGS. 2 and 7) the operating table according to claim 12, wherein the robotic arm includes a horizontal articulated assembly (Harwood: as illustrated in FIG. 7) including horizontal joints (about 88, 90, and the distal end of 82: FIG. 7; 44: FIG. 2) and a vertical articulated assembly (Bergfjord: as illustrated in FIG. 2) including vertical joints (Bergfjord: as illustrated about 7b, 7a/9b, and 9a; Fig. 1), and the pitch mechanism (as set forth in claim 12 above) is supported on a second end of the vertical articulated assembly (as set forth in claim 12 above) and the pitch mechanism that supports the table and is configured to cause the table to pitch about the axis along the transverse direction of the table to incline the longitudinal direction of the table with respect to the horizontal direction (as previously set forth in claim 12 above).
However, Bergfjord Modified does not disclose a first end of the horizontal articulated assembly that is supported on the base and a second end of the horizontal articulated assembly supports a first end of the vertical articulated assembly.
In re Gazda that reversal of parts is an obvious expedient and would be an obvious engineering design choice. The instant specification does not disclose the order of the vertical articulating assembly and the horizontal articulating assembly relative between the table and the base as significant (using terminology as ‘in an embodiment, and denoting that the isolation of the joints to be un-alternating would satisfy the movement constraints as outlined in Applicant’s Specification: Paragraph 0065). Further, there would have been no unexpected results from reversing the order of the vertical articulating assembly and the horizontal articulating assembly of Bergfjord Modified (and Harwood as incorporated together), where Saracen et al. exemplifies an embodiment wherein a lower horizontal articulating assembly is connected beneath an upper vertical articulating assembly (as illustrated in FIGS. 11 and 12). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to have reversed the construction of the articulating robotic arm of Bergfjord Modified (Bergfjord: as illustrated in Modified FIG. 1; Harwood: as illustrated in FIGS. 1, 2, 7, and 9A-9C) such that a first end of the horizontal articulated assembly is supported on the base and a second end of the horizontal articulated assembly supports a first end of the vertical articulated assembly, where the pitch mechanism is still positioned at the second end of the vertical articulating assembly (as set forth in claim 12 above). In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
Response to Arguments
Applicant’s arguments, see Applicant's Remarks (page 10), filed December 28th, 2020, with respect to the 112a Rejection have been fully considered and are persuasive.  The 112a Rejection of October 5th, 2020 has been withdrawn. Notably, the cancellation of claim 16 and the amendment of claim 9 that removes the ‘orthogonal’ language removes the indefiniteness raised in the 112b Rejection raised in the Final Office Action mailed October 5th, 2020, and appropriate and adequate support for the negative limitation “the table in the longitudinal direction of the table along a horizontal direction from the predetermined position without any part of the robotic arm sticking out from the table in the transverse direction of the table in the plan view” is present within applicant’s Specification. Therefore, the 112a Rejections of October 5th, 2020 is hereafter respectfully withdrawn.
Applicant’s arguments, see Applicant's Remarks (page 13), filed December 28th, 2020, with respect to 112b Rejections have been fully considered and are persuasive.  The 112b Rejections of October 5th, 2020 has been withdrawn. Notably, the amendment of claims 1, 8, 9, 11, and 12 appropriately avail clarity that a person of ordinary skill in the art reasonably can distinguish the scope of applicant’s claims. Therefore, the 112b Rejections of October 5th, 2020 are hereafter respectfully withdrawn.
Applicant’s arguments, see Applicant's Remarks (page 13), filed December 28th, 2020, with respect to 102(a)(1) and 102(a)(2) Rejections have been fully considered and are persuasive.  The 102(a)(1) and 102(a)(2) Rejections of October 5th, 2020 has been withdrawn. Notably, the cancellation of claims 16-19 render the previously asserted Rejections thereto moot and therefore the 102 Rejections of October 5th, 2020 are hereafter respectfully withdrawn in light of their cancellation. Further, the cancellation of claim 18 also renders the previously asserted 103 Rejection moot, and therefore the 103 Rejection of claim 18 of October 5th
Applicant’s arguments, see Applicant's Remarks (pages 13-20 and 22), filed December 28th, 2020, with respect to the rejection(s) of claim(s) 1-3, 5-12, and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bergfjord Modified in further view of itself with Bradcovich and Saracen2 both used as teaching references. Where notably, the width of the treatment table of Bergfjord and Weber is left arbitrary, however it is considered obvious in the art to alter the size of a dimension where Bradcovich clearly establishes it is known in the art to utilize a width as the designer deems necessary for the procedure (paragraph 20) while Saracen2 clearly establishes a known working range of widths up to explicitly 45 inches (1143mm); where obviously a designer would utilize the greatest width for treatments/examinations that necessitate the patient/bed occupant be spread out. With the known dimensions and conditions of Bergfjord (paragraphs 0004 and 0042) the dimensions of the longest eminently demonstrated members (7 and 9, FIG. 2) would optimally require a length at most of 850mm to functionally achieve a raised height of 1700mm (although these lengths can be less as the distance of the horizontal joints, transitionary members 15a/b and 23a/b and the thickness of the table is not accounted for). There is further consideration that Bergfjord uses a narrowed recessed portion (43a; FIG. 3b) whose total length is 500-1000mm (paragraph 0037) where the channel defined therein is clearly to house the vertical lift assembly and the horizontal lift assembly (as conveyed through FIG. 4). Indicating that no member therein should have a length beyond 1000mm. There’s still further consideration that Bergfjord discloses the length and the depth of the floor cavity, such that the depiction in FIG. 4 at least reasonably demonstrates a 2 dimensional Cartesian system (of 1530mm x (220-235)mm) wherein 7 and 9 are demonstrably well under half the length of the 1530mm long floor cavity or beneath 765mm. By a preponderance of the evidence, the struts appear to be beneath a length of 1143mm (the width made obvious by Bradcovich and Saracen2, and therefore appear to meet the limitations of the claim in having no member of a length in discernable excess of the .
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
3/25/2021